DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection addresses the limitations.
Claims 1 and its dependents are no longer interpreted under 35 USC 112(f) in view of the applicants amendments changing the scope of the claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 7, 9, 14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iga et al. US PG-Pub (US 20180032787 A1) in view of Igarashi et al. US PG-Pub(US 20060078218 A1).
Regarding Claim 1, Iga teaches a cell image evaluation device(Fig. 1, (1)) comprising: a processor(Fig. 1, (4)) configured to: evaluate a state of a cell included in a captured image obtained by capturing an inside of a container that contains the cell based on the captured image(Fig. 1, ¶[0023]-[0027], the cell-image acquiring unit 3 that acquires an image of cells cultured within a culture container 2, and also includes an image processing unit 4 that processes the image acquired by the cell-image acquiring unit);
and determine whether or not the captured image deteriorates(Fig. 1, ¶[0026], The image processing unit 4 includes a usability determining unit 7 that determines whether or not the cell image acquired by the light detector 6 is usable. The usability determining unit will determine if the image is blurred or not blurred.)
	While Iga teaches a cell image evaluation device comprising: a processor configured to: evaluate a state of a cell included in a captured image obtained by capturing an inside of a container that contains the cell based on the captured image and determine whether or not the captured image deteriorates, they do not explicitly teach wherein the processor is further configured to change an evaluation method of the captured image according to a determination result of the deterioration of the captured image, so as to evaluate the captured image by an evaluation method which is relatively resistant to deterioration in a case where it is determined that the captured image deteriorates, and evaluate the captured image by an evaluation method which is relatively weak to the deterioration in a case where it is determined that the captured image does not deteriorate.
(Fig. 4, S130, the image will be analyzed based on if it is blurred or not blurred and if it is blurred then the image will be processed for correction in as seen in S150, however if the image is not blurred then the program will not perform unnecessary correction on the image in the case the image is not blurred. The examiner interprets the deterioration to be whether the image is blurred or not blurred. Also the examiner believes that performing the correction of the blurred image disclosed in the prior art covers the limitation of evaluating the captured image based on a case when the image is blurred and when the image is not blurred then do not perform unnecessary correction which covers the limitation of evaluation the captured image based on a case when the image is not blurred.)
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
Thus, it would have been obvious at the time of filing to one of ordinary skill in to add the teachings of Igarashi to Iga such that the processor is configured to change the evaluation method in the case of whether the image is deteriorated or not. One would have been motivated to perform this combination due to the fact that by evaluating the captured image based on the deterioration state it can reduce unnecessary corrections on images that are not deteriorated and perform necessary corrections on images that are deteriorated.
In combination, Iga and Igarashi's teachings perform the same as they do separately.

Regarding Claim 3, the combination of Iga and Igarashi teaches the cell image evaluation device according to claim 1, wherein the processor is further configured to evaluate the captured image by using a feature value indicating the state of the cell included in the captured image (Fig. 1, ¶[0027]-[0032], the usability determining unit (7) performs the determination on the acquired image with respect to at least one of the following criteria: [0028] (1) whether there is blurriness in the image; [0029] (2) whether an edge of the culture container 2 appears in the image; [0030] (3) whether the exterior of the culture container 2 appears in the image; and [0031] (4) whether the image is identical to an already-acquired image.) in a case where it is determined that the captured image does not deteriorate ((Fig. 2 ¶ [0039]-[0045], Fig 2 shows a flowchart of the cell analysis method of the invention. At step S5, the usability determining unit will determine if that image is blurred or not blurred and if it the image is not blurred will evaluate the state of the cell in the captured image to determine deterioration.), they do explicitly teach evaluate the captured image by using an image feature value in a case where it is determined that the captured image deteriorates.
Igarashi, in the same field of image analysis, teaches evaluate the captured image by using an image feature value in a case where it is determined that the captured image deteriorates (¶[0127] The blur analyzing section 430 shown in FIG. 5 produces blur information about blur of the input image as described below based on multiple pieces of edge information passed by the edge analyzing section 420. The blur analyzing section will determine if the image is blurred or not blurred based on the edge )
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Igarashi to Iga such that the processor can evaluate a feature value of the captured image in the case the image is deteriorated. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Iga in this manner in order to determine whether or not the image of the cell is deteriorated or not based on a feature of the image. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Iga, while the teaching of Igarashi continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
Regarding Claim 7, the combination of Iga and Igarashi teaches the cell image evaluation device according to claim 1, where Iga further teaches wherein the processor is further configured to whether or not the captured image is blurred (¶[0027] The usability determining unit 7 performs the determination on the acquired image with respect to at least one of the following criteria: [0028] (1) whether there is blurriness in the image; [0029] (2) whether an edge of the culture container 2 appears in the image; [0030] (3) whether the exterior of the culture container 2 appears in the image; and [0031] (4) whether the image is identical to an already-acquired image.).
Regarding Claim 9, the combination of Iga and Igarashi teaches the cell image evaluation device (Fig. 1, 1) according to claim 3, where Iga further teaches wherein processor is further configured to determine whether or not the captured image is blurred (Fig. 1, ¶[0027]-[0032], the usability determining unit (7) performs the determination on the acquired image with respect to at least one of the following criteria: [0028] (1) whether there is blurriness in the image; [0029] (2) whether an edge of the culture container 2 appears in the image; [0030] (3) whether the exterior of the culture container 2 appears in the image; and [0031] (4) whether the image is identical to an already-acquired image.).
Regarding Claim 14, the combination of Iga and Igarashi teaches the cell image evaluation device according to claim 1, wherein the deterioration determination unit determines whether or not the captured image is an image deteriorated by fluctuation of a light amount of illumination light (Fig 2. ¶[0041], a usability calculation process with respect to at least one of the aforementioned four criteria is performed based on a brightness value of the image acquired in the photographing step S3 (step S4), and a usability determination process is performed (usability determining step S5)
Regarding Claim 17, the combination of Iga and Igarashi teaches the cell image evaluation device according to claim 1, where Iga further teaches wherein the processor is further configured to integrate evaluation results of a plurality of the captured images obtained by capturing the container, and calculates an evaluation result for the container(Fig. 1, ¶[0045]-[0047], the number-of-cells calculating unit (10) divides the integrated value of the number of cells within a field-of-view range counted for the predetermined number N of images stored in the storage unit (9) by the predetermined number N of images, so that an average value is calculated ).
Regarding Claim 18, the combination of Iga and Igarashi teaches the cell image evaluation device according to claim 1, BIRCH, STEWART, KOLASCH & BIRCH, LLPMSW/CMV/Application No.: 16/543,301Docket No.: 6117-0581PUS1 Reply to Office Action of October 29, 2020Page 5 of 10where Iga further teaches wherein the captured image is an image obtained by capturing each part to be observed within the container by moving at least one of a stage on which the container is placed or an image forming optical system that forms an image of the cell within the container, and the processor is further configured to determine whether or not the captured image of each part to be observed deteriorates(¶[0043], if it is determined in the usability determining step S5 that the image is unusable, at least one of the culture container  and the objective lens is moved relatively in a direction orthogonal to the optical axis of the objective lens, and the process from step S2 and onward is repeated).
Regarding Claim 19, while Iga teaches a cell image evaluation method of the cell image evaluation device according to claim 1 comprising: determining whether or not a captured image obtained by capturing an inside of a container that contains a cell deteriorates (Fig. 1, ¶[0023]-[0027], the cell-acquiring unit (3) acquires an image of cells cultured within a culture container and the image processing unit (4) processes and evaluates the image acquired by the cell-acquiring unit which includes a usability determining unit (7) that performs whether or not there is blurriness in the image.); they do not explicitly teach changing an evaluation method of the captured image according to a determination result of the deterioration to evaluate a state of the cell included in the captured image based on the captured image, wherein the captured image is evaluated by an evaluation method which is relatively resistant to deterioration in a case where it is determined that the captured image deteriorates, and the captured image is evaluated by an evaluation method which is relatively weak to the deterioration in a case where it is determined that the captured image does not deteriorate.
Igarashi, in the same field of image analysis, teaches changing an evaluation method of the captured image according to a determination result of the deterioration to evaluate a state of the cell included in the captured image based on the captured image, wherein the captured image is evaluated by an evaluation method which is relatively resistant to deterioration in a case where it is determined that the captured image deteriorates, and the captured image is evaluated by an evaluation method which is relatively weak to the deterioration in a case where it is determined that the captured image does not deteriorate(Fig. 4, S130, the image will be analyzed based on if it is blurred or not blurred and if it is blurred then the image will be processed for correction in as seen in S150, however if the image is not blurred then the program will not perform unnecessary correction on the image in the case the image is not blurred. The examiner interprets the deterioration to be whether the image is blurred or not blurred. Also the examiner believes that performing the correction of the blurred image disclosed in the prior art covers the limitation of evaluating the captured image based on a case when the image is blurred and when the image is not blurred then do not perform unnecessary correction which covers the limitation of evaluation the captured image based on a case when the image is not blurred.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Igarashi to Iga such that the processor is configured to change the evaluation method in the case of whether the image is deteriorated or not. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Iga in this manner in order to evaluate the captured image based on the deterioration state such that it can reduce unnecessary corrections on images that are not deteriorated and perform necessary corrections on images that are deteriorated. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Iga, while the teaching of Igarashi continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
Regarding Claim 20,  while Iga teaches the cell image evaluation device(Fig. 1, 1) according to claim 1, the function comprising: evaluating a state of a cell included in a captured image obtained by capturing an inside of a container that contains the cell based on the captured image(Fig. 1, ¶[0023]-[0027], the cell-acquiring unit (3) acquires an image of cells cultured within a culture container and the image processing unit (4) processes and evaluates the image acquired by the cell-acquiring unit); and (Fig. 1, ¶[0026], The image processing unit 4 includes a usability determining unit 7 that determines whether or not the cell image acquired by the light detector 6 is usable. The usability determining unit will determine if the image is blurred or not blurred.), they do not explicitly teach a non-transitory computer readable recording medium storing a cell image evaluation program causing a computer to function as the cell image evaluation device according to claim 1, changing evaluation method of the captured image according to a determination result of the deterioration of the captured image so as to evaluate the captured image by an evaluation method which is relatively resistant to deterioration in a case where it is determined that the captured image deteriorates, and evaluate the captured image by an evaluation method which is relatively weak to the deterioration in a case where it is determined that the captured image does not deteriorate.
Igarashi, in the same field of image analysis, teaches a non-transitory computer readable recording medium storing a cell image evaluation program causing a computer to function as the cell image evaluation device according to claim 1(¶[0006] The present invention has been made in view of the above circumstances and provides an image correction apparatus which can correct image blur properly, a storage medium storing an image correction program which makes a computer operate as such an image correction apparatus, an image correction method for correcting the blur properly, and an image correction system which corrects the blur properly.)
changing evaluation method of the captured image according to a determination result of the deterioration of the captured image so as to evaluate the captured image by an evaluation method which is relatively resistant to deterioration in a case where it is determined that the captured image deteriorates, and evaluate the captured image by an evaluation method which is relatively weak to the deterioration in a case where it is determined that the captured image does not deteriorate(Fig. 4, S130, the image will be analyzed based on if it is blurred or not blurred and if it is blurred then the image will be processed for correction in as seen in S150, however if the image is not blurred then the program will not perform unnecessary correction on the image in the case the image is not blurred. The examiner interprets the deterioration to be whether the image is blurred or not blurred. Also the examiner believes that performing the correction of the blurred image disclosed in the prior art covers the limitation of evaluating the captured image based on a case when the image is blurred and when the image is not blurred then do not perform unnecessary correction which covers the limitation of evaluation the captured image based on a case when the image is not blurred.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Igarashi to Iga such that Iga’s cell analysis device can be stored in a cell image evaluation program causing a computer to function as the cell image evaluation device and can change the evaluation method in the case of whether the image is deteriorated or not. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Iga in this manner in order to analyze cell images and choose an evaluation method on cell images that are deteriorated or not deteriorated using computer software. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Iga, while the teaching of Igarashi continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
Claims 5, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iga et al. US PG-Pub (US 20180032787 A1) in view of Igarashi et al. US PG-Pub (US 20060078218 A1) in further view of Ozaki et al. US PG-Pub (US 20150187077 A1).
Regarding Claim 5, while the combination of Iga and Igarashi teaches the cell image evaluation device (Fig. 1, 1) according to claim 3.

Ozaki, in the same field of image analysis, teaches wherein the feature value indicating the state of the cell includes at least one of a feature value of a state of each cell, a feature value of nucleolus included in the cell, a feature value of white streaks, a feature value of nucleus included in the cell, or a nucleocytoplasmic ratio of the cell ( ¶[0007], The image processing device may have a configuration in which the feature quality is at least one of a cell area, a nucleus area, and a cell-to-nucleus area ratio, the extraction unit extracts a plurality of cell regions each including a nucleated cell from the peripheral region, and the range setting unit sets a range equal to or less than a threshold value set within the range of the feature quantity obtained from each of the plurality of cell regions as the range of the feature quantity of the target cell.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Ozaki to Iga and Igarashi such that the analysis of Iga and Igarashi utilizes the feature values of Ozaki to determine if the images are deteriorated or not. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Iga and Igarashi in this manner in order to determine if the image is deteriorated or not using quantified feature values. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Iga, while the teaching of Ozaki continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. It is 
Regarding Claim 11, while the combination of Iga and Igarashi teaches the cell image evaluation device according to claim 7, where Iga further teaches wherein the deterioration determination unit comprises a blur discriminator that determines whether or not the captured image is blurred (Fig. 1, ¶[0027]-[0032], the usability determining unit (7) performs the determination on the acquired image with respect to at least one of the following criteria: [0028] (1) whether there is blurriness in the image; [0029] (2) whether an edge of the culture container 2 appears in the image; [0030] (3) whether the exterior of the culture container 2 appears in the image; and [0031] (4) whether the image is identical to an already-acquired image.), they do not explicitly teach the blur discriminator is generated by machine learning.
Ozaki, in the same field of image analysis, teaches the blur discriminator is generated by machine learning (¶[0009], image processing device may further include: a learning unit that mechanically learns an identification condition for identifying the target cell based on sample images corresponding to a positive example and a negative example of the target cell, in which the determination unit determines whether or not the target cell is included in the object region).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Ozaki such that blur discriminator is generated by machine learning to determine if an image is deteriorated or not. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Iga and Igarashi in this manner in order to develop faster and efficient data-driven models for real-time processing of images to determine if the image is deteriorating or not. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing 
Regarding Claim 12, the combination of Iga, Igarashi and Ozaki teaches the limitations of claim 11, where Iga further teaches the cell image evaluation device according to claim 11,21 wherein the blur discriminator determines whether or not the captured image is blurred based on at least one of a dispersion of luminance, a contrast, or a set of a minimum value and a maximum value of the captured image (Fig. 1 ¶ [0034], it can be determined whether or not the exterior of the culture container (2) appears in the image based on a variance of brightness values within the image. The usability determining unit (7) determines that the image is usable if the exterior of the culture container (2) does not appear in the image.).
Allowable Subject Matter
Claims 13, 15, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        
/NIRAV G PATEL/Primary Examiner, Art Unit 2663